release number release date date date a name of organization uil last date for filing a petition with the tax_court - date certified mail return - receipt requested dear this is a final adverse determination_letter as to a organization’s exempt status under sec_501 our adverse determination was made for the following reasons the organization has not been operating exclusively for exempt purposes within the meaning of sec_501 and sec_1_501_c_3_-1 it is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization it has been operating substantially for a non-exempt purpose and its earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking the organization’s sec_501 tax exempt status for all years beginning on or after date contributions to your organization are no longer deductible under sec_170 a organization is required to file federal_income_tax returns on form_1120 u s_corporation income_tax return with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years peaoe frocessing cf income_tax returns and assessment of any taxes due will not be deiaved shouid petition for declaratory_judgment be filed under sec_742e if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations enclosure publication py ss o ie i n l a v e c t r reved tax_exempt_and_government_entities_division department of the treasury internal_revenue_service n los angeles street ms7300 los angeles ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone’ fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at north los angeles street room stop los angeles ca if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication form 886-a parts ii sincerely marsha a ramirez director eo examinations letter catalog number 34809f form explanation of items name of taxpayer a b a supporting_organization b employer_identification_number c founder and trustee of a and spouse of d d founder of a and spouse of c e city and state where c and d reside f organization g board member of a h board member of a l organization j organization issue k organization l organization m organization n board member of a o board member of a p investment advisory firm of c q law firm in which c is partner r board member of a s board member of a t law firm partner of c u organization v name of financial plan sold by p schedule c exhibit ne part year ended year of exam w organization x organization y organization z organization aa notation of check bb investment firm cc investment firm dd investment firm ee grandson of board member n dates x amounts should the a’s tax exempt status under internal_revenue_code c be revoked because it has not established that it is operated exclusively for tax exempt purposes and because the funds of the organization have inured to c issue should the a be reclassified as a private_foundation facts organizing documents the a’s declaration of trust was entered into in the state of on by c and d as founder or donor and c as trustee both of whom resided in e when the trust was formed according to the declaration the trust’s purpose is the establishment of an organization which is described in sec_501 and sec_509 of the internal_revenue_code_of_1986 the declaration provides that it will be organized and at all times thereafter will be operated exclusively to support or benefit as defined by sec_1_509_a_-4 one or more publicly supported organizations and shall comply with all other requirements of sec_509 of the code no part of the net_earnings of this trust shall inure to the benefit of any individual notwithstanding any other provision hereof ‘his trust shall not conduct or carry on any activities not permitted to be conducted or carried an by an organization which is tax exempt or by an organization that receives donations which are deductible from taxable_income to the extent allowed by the provisions of the code and ther applicable legislation and regulations as they now exist or may hereafter be amended department of the treasury - internal_revenue_service paae of form 886-a form -4 a explanation of items i schedule or exhibit ne of part name of taxpayer year ended a b year of exam the declaration of trust states that the trust is irrevocable and the founder waives the right and power to alter amend revoke or terminate the trust or any of the terms of this declaration and also founder hereby renounces any power to determine or control by alteration amendment revocation termination or otherwise and the founder renounces any interest in either vested or contingent including reversionary_interest or possibility_or_reverter the income or principal of the trust estate the declaration of trust also states that a donations so received together with the income therefrom hereinafter referred to as the trust fund shall be held managed administered and paid out by the trustee pursuant to the terms and conditions of this agreement the declaration of trust provides that each year the trustee shall distribute of the net_income of this trust to f hereinafter referred to as the primary percent charity’ a charitable_organization qualified under sec_501 of the code declaration of trust also provides it is intended that the distributions to the primary charity will help such charitable_organization perform its functions and carry out its purposes in order to insure that this happens the board shall meet with a representative of the primary charity determine the use of such distributions it is intended that the distributions will be used in a similar fashion each year note amendments were made to the primary charity see below the the declaration of trust goes on to state n addition to the distribution to be made of the net_income of this trust to one or more of the organizations listed on schedule a pursuant to sec_2 above each year the trustee shall distribute a totalof which by this reference is made a part hereof or to the primary charity as directed by a majority of the board in writing ach such distribution shall be made on or before the end of the fourth month immediately following the year in which the income was earned if seven business days before the expiration of the above-referred-to time to make such distribution for a particular taxable_year the trustee has not received directions from the board to make such distribution then the trustee shall distribute such of the above amount as has not been distributed to such of the organizations listed on schedule a as the trustee in trustee’s sole and absolute discretion shall determine provided that each such distribution shall be a distribution which can be made by an organization described in sec_509 of the code _ percent section dollar_figure of the declaration provides that the trustee shall render at least annually an account of income and principal including statement of receipts disbursements and capital changes to the board and to f note amendments made to the primary charity see below the declaration provides that the board may consist of up to five members and no one board member shall be appointed by the primary charity less than three members department of the treasury - internal_revenue_service page of __ form 886-a x form - i schedule o exhibit nc name of taxpayer a b we part year ended year of exam explanation of item or its designated agent two board members shall be from the class consisting of c and d their descendants the c d family the other members of the board shall be g and h the declaration provides that the membership of the board shall at all times be such that the original founder donor or other disqualified persons as defined in sec_4946 of the code do not control the board schedule a of the declaration of trust listed four organizations that may receive payments as follows j k l the declaration of trust was signed undated by c and d as founder donor and c as trustee the witnesses section was amendments to the declaration of trust amendments made were as follows _ amended purpose clause _ changed primary charity to k amended purpose clause _ amended dissolution clause to delete last sentence - changed primary charity to m e all amendments were signed by c application_for recognition of exemption form the a filed form_1023 application_for recognition of exemption with the irs on or around based on the application the irs recognized a as exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in section the c and letter number from the irs dated was issued to the organization letter also stated that the organization was not a private_foundation within the meaning of sec_509 because it was an organization described in sec_509 primary supported_organization the declaration of trust provided that the primary supported_organization was initially f subsequent amendments changed the primary supported_organization to k and finally to m activities the current governing board members listed on the form_990 were as follows c state d state g state h state n state the form_1023 listed o f state department of the treasury - internal_revenue_service paae of form 886-a form a explanation of items schedule or exhibit no - name of taxpayer a b part year ended year of exam g from state is the investment_advisor for the c and d the grandson of n received dollar_figure form_990 of m as a scholarship from m during based on the as part of the examination the irs requested information on form_4564 information_document_request 2a from the a regarding its activities to determine if the organization was qualified for tax exemption under sec_501 the following information was requested biography and relationships including business of all board member sec_2 information on the supported organizations primary charities minutes of all board trustee meeting sec_4 contracts agreements with p see discussion below explanation of the discrepancies between reported payments on the form all correspondence and communications with the supported organizations and the organizations accounting_records see financial information section below evidence that payments made were exclusively for tax exempt purposes see financial information section below evidence that the assets of the organization exists see financial information section below to date the a has not provided any response or documents to the items requested on information_document_request and 2a c a lawyer by trade and has the law firm q was expecting a large sum of money from settlements on lawsuit against pharmaceutical companies based on the information an amount up to dollar_figure company lawsuit settlements was estimated to be received from these pharmaceutical information obtained by the irs indicates that c and d’s intent for creating a was not exclusively for charitable purposes but rather for tax_avoidance purposes under the direction of p documents obtained by the irs include an application completed by c and d that provides personal information required by p the application to p includes personal history goals objectives personal assets personal liabilities personal annual income statement personal expenses business history advisors in the goals objectives section question number il asks what was your objective in contacting p department of the treasury - internal_revenue_service page of form 886-a form explanation of items schedule or exhibit ne part name of taxpayer a b c and d’s written response was reduce taxes’ year ended year of exam question number vi asks are there worthy causes or objectives that you feel strongly about c and d’s response was any interests that my wife or girls have are my interests question vii asks are there any significant economic events going to take place in the next few years c and d responded with many cases that we have that could be settling bringing in tremendous amount in fees this answer pertains to the pharmaceutical company lawsuits that c’s law partnership were involved in in the advisor section of the application c listed r as his investment_advisor documents obtained by the irs also include an agreement for implementation of master financial plan dated date the agreement is between s an entity related to p and q a c- corporation law practice with employees the agreement was signed by c t and the u the agreement includes a secrecy clause that states you agree not to disclose any information or documents obtained from us including but not limited to all information and documents contained in your plan as well as all contracts entity organizational and or other legal documents necessary to implement and maintain your plan schedule a of the master financial plan agreement lists the products and services to be provided as follows domestic e e e e two support organizations - preparation of documents to complete the organization filing with governmental agencies for approval and preparation of documents as needed for the transfer of assets filing one loss of income policy one veba equity management mortgage two limited_liability companies llc two estate_planning living trusts two irrevocable life_insurance trusts foreign e e two foreign variable annuities two hybrid guarantee companies form 886-a department of the treasury - internal_revenue_service page of form explanation of items schedule o1 exhibit nec part name of taxpayer a year ended year of exam two international business corporations ibc the two support organizations listed in schedule a are presumably for the creation of a tax exempt_organization for c d a and one for t the law firm partner of c schedule a was signed by c and t affirming to the implementation of the master financial plan schedule b implementation and maintenance fees and expenses is also an attachment to the agreement to implement the master financial plan documents obtained by the irs also include a v development agreement between p and q this document was signed by c and t p and u p and related entities pisa corporation and p is the parent company p offers services to clients that are designed to reduce taxes and protect assets through creation of offshore and use of offshore entities the securities_and_exchange_commission sec filed a complaint against p and other related entities on the sec complaint states that p is engaged in an ongoing scheme in which it has obtained investments from clients to whom it provides offshore tax planning and asset protection services the complaint describes p as follows p provides its services in the form of a v’ it sells to clients and implements on their behalf the implementation of the plan involves the establishment of offshore entities and the execution of transactions through which its clients invest funds securities and other assets p promises its clients that through the implementation of the v the clients will reduce their taxes by significant percentages have their investments grow offshore in a tax free environment and will be able to protect their assets from unwanted liabilities and encumbrances the sec complaint describes the use of supporting organizations so by p as follows p describes so’s as charitable organizations established for the benefit of an individual client among the stated benefits of an investor establishing an so over using a domestic charitable_organization is the investment funds transferred to the investors personal so can grow tax free these investments gains are available to the donor investor through access to the offshore corporations that manage the investment of the so poffered the vs to clients and in promoting these plans makes claims to clients that p utilizes loopholes in the internal_revenue_code to enable clients to minimize tax obligations and protect assets p also provided a means to repatriate clients assets through transactions that department of the treasury - internal_revenue_service page of form 886-a form explanation of items schedule or exhibit ne name of taxpayer ane hide actual ownership of the assets thereby enabling the clients to utilize the untaxed funds without paying tax obligations year of exam part year ended financial information form_990 for the years ending december through reported revenue and expenses as follows revenue contributions dollar_figurexxx dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx expenses grants allocations k f ww m xx l y zz - miscll gsli accounting fees bank charges - - - - dollar_figure x xxx dollar_figure x xxx - - - - - - dollar_figure x xxx sdollar_figure x xxx - - dollar_figure xx xxx - dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx - - dollar_figure xx xxx - - - - - - - xx dollar_figure - - - - - - - dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx xxx - xxx xx dollar_figure dollar_figure excess or deficit dollar_figure xxx xxx xxx x xxx dollar_figure xxx year transactions during the year ‘the c and d opened an account at bank xxxxxxxxx for the a the following transactions occurred in the bank account as follows _ deposit of dollar_figurex xxx not reported on form_990 - check in the amount of dollar_figurex xxx payable to k not reported on form_990 _ deposit transfer of dollar_figurex xxx _ a miscellaneous debit of dollar_figurex xxx from the account _ deposit transfer of dollar_figurexxx xxx _ check x for dollar_figurexxx xxx payable to bank noted on check is investment contract check x for dollar_figure check is aa payable to bank noted on waa deposit transfer of dollar_figurex xxx - check xxx for dollar_figurex xxxpayable to k department of the treasury - internal_revenue_service page of form 886-a form explanation of item schedule or exhibit ne g wf part year ended year of exam the a has not provided documentation supporting the purpose and disposition of name of taxpayer a b specifically no supporting documentation has been provided tc payments made during substantiate the reported payment purportedly for investment purposes of the dollar_figurexxx xxx reported as savings temp cash investments on form_990 based on the information provided by the a to date the asset is described as located at has not provided evidence that this asset exists and is being used to serve charitable purposes this asset was contributed to the cso by the c and d who may have claimed a charitable tax deduction on their form_1040 in connection with this contribution the a has not reported any interest or earnings from the investment of the dollar_figurexxx xxx it is possible that these funds were returned to the c and d via bb cc and ultimately to q the cso year transactions the general ledger provided by the a for the year -_ did not support the reported expenses on the form_990 the a general ledger showed the following expenses for the year k payments dd payments individual wire transfer individual wire transfer bank service charge total dollar_figure x xxx dollar_figure x xxx dollar_figure xx xxx dollar_figure xx xxx dollar_figure xx dollar_figure xx xxx the payees who received payments per the general ledger did not support the reported payees on the form_990 also the reported expense payment of dollar_figurex xxx to the f was never made a voided this payment check during in addition the a has not proven that all payments were made exclusively for charitable purposes the documents provided to the irs indicate that payments made by the a served private purposes rather than for public or charitable purposes as discussed below two payments were made to k totaling dollar_figurex xxx during 2c_ which included a payment of dollar_figurex xxx during september the description of this dollar_figurex xxx payment in the a's records was full final settlement for and behalf of k’ and the check was made payable to individual and ltr acronym this payment appears to be a payment in settlement of an obligation possible legal matter rather than for an exclusive charitable purpose this payment to k occurred on or around and on or around the a’s declaration of trust was amended to change the primary charity from k to m in addition the irs does not have any evidence that the organization k is recognized by the irs as an organization that is tax exempt under sec_501 of the internal department of the treasury - internal_revenue_service page of form 886-a form 886-é schedule o exhibit ne part name of taxpayer year ended a b year of exam explanation of items revenue code five payments were made to dd totaling ledger describes the payments to dd as expenditures served exclusively charitable purposes because the a has not provided supporting information for these payments during 2c a’s general it cannot be determined if these a wire transfer of dollar_figure was made to individual on or around the a’s general ledger describes the wire transfer to individual as dance instruction this payment appears to have not been made exclusively for charitable purposes but rather for the dance instruction of an individual a purpose that serves a personal and private benefit a wire transfer of dollar_figure was made to individual sec_2 and on or around a’s general ledger describes the wire transfer to individual sec_2 and as dance instruction’ this payment appears to have not been made exclusively for charitable purposes but rather for the dance instruction of an individual a purpose that serves a personal and private benefit a review of m form_990 for the year __ shows that a scholarship was given to individual having same first and last name as individual with middle name added in the amount of dollar_figure year transactions the a has not provided books_and_records for the year however the irs has - obtained bank statements for the bank account 7xxxxxxxxx and used this information in its examination of the payments made from the a and are as follows ee check xxx for ’ payable to w noted on the check was trip _ check xxx for dollar_figure payable to dd noted e - check xxx for payable to m on the check was nov dec jan noted on the check was dec jan feb _ check xxx for dollar_figure _ check xxx for dollar_figure - check xxx for dollar_figure _ payable to c payable to dd noted on the check is payable to a noted on the check is close acct the reported payments on form_990 did not reconcile with payments from the bank account in addition the reported income on the form_990 did not reconcile with the deposits in the bank account as with the payments during _- there are payments to dd which have not been 2xplained to the irs as to the purposes served and there are payments to the dance department of the treasury - internal_revenue_service page of form 886-a ll form explanation of items schedule or exhibit ne name of taxpayer a b organization which may be for payments for individual dance instruction in addition there are direct payments to the c d dollar_figure inured to the benefit of the c and d which indicate that funds from the a year ended year of exam and dollar_figure part year20 transactions the a did not provide books_and_records for the year 2c_ however a review of the form_990 shows reported payments were made to organizations other than the supported_organization ie m payments to organizations included k the cso changed their primary charity to m on w x l y and zl the a has not provided an explanation of why payments to other than the supported_organization were made nor to the charitable purposes for these payments based on the names of the organizations to which payments were made it appears that some of the entities are not tax exempt_organizations such as x y and z the grandson of n board member ee received as a scholarship from m during based on the form_990 of m issue should a’s tax exempt status under internal_revenue_code c be revoked because it has not established that it qualifies for tax exempt status and has not established that it is operated exclusively for tax exempt purposes law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if department of the treasury - internal_revenue_service page of form 886-a explanation of items form schedule oo exhibit nc part name of taxpayer which accomplish one or more of such exempt purposes specified in sec_501 an year of exam a weanlended organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose in church of world peace inc v commissioner tcmemo_1994_87 affd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in 222_fsupp_151 net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members department of the treasury - internal_revenue_service page of _ form 886-a schedule or form exhibit nc explanation of items part year ended name of taxpayer year of exam a b in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 regulation sec_1_6033-2 states every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code regulation sec_1_6001-1 states in part that organizations shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such persons in any return of such tax or information revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it required for the continuation of an exempt status is observing the conditions in 640_fsupp_96 the court ruled that a failure to keep and present accurate and adequate_records prevented the church from meeting its burden of showing that its operations were primarily for charitable purposes and did not inure to the private benefit of its officers the court also stated that the lack of adequate it impossible for cgm to establish that it is not being operated for records or receipts makes the private benefit of its members and provides independent grounds for rejecting its claim to tax-exempt status government position a has not shown that it has is operated exclusively for tax exempt purposes and the funds of the a has inured to or for the benefit of private individuals in violation of regulation c -1 c and regulation c -1 d ii funds of the a have inured to the benefit c during the year check xxxx was made directly to c also during when a payment of a payment of dollar_figure dollar_figure department of the treasury - internal_revenue_service page of form 886-a peghed ure exhibit ne part year ended year of exam form explanation of items name of taxpayer ae check was made to c when the bank was closed and the remaining funds in the account were distributed to c disposition of the dollar_figure reported on the forms as such the a has not established that the asset still exists and if such asset is being used for tax exempt purposes it is possible that these funds were returned to the c and d via bb cc and ultimately to q reportedly invested during the year check xxxx and in addition the a has not provided evidence as to the during payments of and dollar_figure were made for the dance instruction of individual sec_2 and and individual 1which serves private interests rather than for charitable purposes obligations connected with the providing of dance instruction payments to k appear to be payments for dance instruction and or the listed a board member n purportedly from the supported_organization m received a private benefit indirectly from the a when her grandson received a dollar_figure from m during individual sec_2 and for dance instruction a transaction that served private interests subsequent to the wire transfer of dollar_figure the m provided a scholarship to individual during m was apparently used also to facilitate the wire transfer during _ to intended for the benefit of individual sec_2 and payment payments made during the years and20 were made to organizations that are either not named supported organizations and or not tax exempt_organizations these payments include to y and dollar_figure to k dollar_figure to x dollar_figure to z the payments to dd have not been explained by the a and appear to be payments for the rental of a warehouse the irs does not see the need for renting a warehouse since the a does not have any reported inventory furniture equipment or supplies belonging the a tax exemption is a matter of legislative grace and not a right taxpayers have the burden of establishing entitlement to tax exemption as required per regulation sec_1_6033-2 and revrul_59_95 it is incumbent upon an organization to submit information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status a has failed to provide all information requested during the examination an organization is described in sec_501 only if no part of its net_earnings nures to the benefit of any private shareholder or if it serves a public rather than a private nterest the inurement and private benefit prohibition is designed to insure that charitable issets are dedicated to exclusively furthering public purposes an organization is not perated exclusively for exempt purposes if its net_earnings inure to the benefit of private hareholders and individuals or serves a private interest department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit ne part name of taxpayer a b a charity’s assets are required to be irrevocably dedicated to charitable purposes year ended year of exam sec_1_501_c_3_-1 the inurement and private benefit prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity's income or assets for personal_use if a charity's investments are decided in part by the needs of private interests this may indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 a has not established that it primarily engages in activities that accomplish exempt purposes moreover a substantial part if not all of its activities appear to serve private interests a is operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c a has not met the burden of showing that it operations and funds were primarily used for charitable purposes and did not inure to private benefit of individuals see 640_fsupp_96 d dc therefore based on the information the a’s tax exempt status under sec_501 of the code should be revoked because it has not established that is operated exclusively for tax-exempt purposes and or that its net_earnings did not inure to the private benefit of the c and d or private individuals conclusion accordingly the a’s recognition as an organization described under sec_501 because it did not operate exclusively for should be revoked effective september exempt purposes form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december subsequent returns are due no later than the day of the 4' month following the close of the trusts accounting_period returns should be sent to the following mailing address and december issue should the a be reclassified as a private_foundation law department of the treasury - internal_revenue_service page of form 886-a form explanation of items see exhibit no part name of taxpayer a b income_tax regulations sec_1_509_a_-4 regarding the organizational_test a year ended year of exam a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships equired for sec_509 organizations provides department of the treasury - internal_revenue_service page of form 886-a form - explanation of items schedule or exhibit no part name of taxpayer a b in general - sec_509 describes the nature of the relationship required between é year ended year of exam sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by’ supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed department of the treasury - internal_revenue_service page of form 886-a form explanation of items schedule or exhibit no part name of taxpayer a b or elected by the governing body members of the governing body officers acting in their official capacity year ended year of exam or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or contro by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iil of this subparagraph must be satisfied ii department of the treasury - internal_revenue_service page of form 886-a explanation of items schedule or form 886-a exhibit ne part name of taxpayer year ended a b year of exam a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization department of the treasury - internal_revenue_service page of form 886-a reo ecacs exhibit no part year ended year of exam form 886-a explanation of items name of taxpayer a b b even where the amount of support received by publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4946 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_32 1976_1_cb_160 held even though the reports are voluntarily submitted so long as the agreement is observed it will be considered evidence of actual attentiveness within the meaning of sec_1 a -4- i iii d of the regulations for purposes of determining whether the attentiveness requirement of he integral part test of sec_1_509_a_-4 is satisfied however while the agreement will be considered svidence of actual attentiveness under sec_1_509_a_-4 it will not in itself satisfy the attentiveness department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items s schedule or exhibit no - name of taxpayer a b rather in order to satisfy that requirement all requirement of the integral part test of sec_1_509_a_-4 iii of the factors mentioned in the regulations must be taken into cons year ended year of exam ideration part income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides as a substantial_contributor to the in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is disqualified_person with respect to a supporting_organization such supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly supported organizati on an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from the right of any substantial_contributor or his s publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or mor disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization performing such act this includes but is not limited to pouse to designate annually the recipients from among the government position it is the government's position that the a’s tax exempt status should be revoked issue in addition it should be reclassified as a private found ation due to congressional concerns about wide-spread abuses of their tax-exempt status by drivate foundations private_foundations were defined and subjected to significant regulations ind controls by the tax reform act of the definition of a private_foundation was itentionally inclusive so that all organizations exempted from tax by sec_501 are ivate foundations except for those specified in sec_509 through roe foundation -haritable trust v commissioner tcmemo_1989_566 58_tcm_402 juarrie charitable fund v commissioner 603_f2d_1274 cir a seeks to scape private_foundation_status and its associated controls of chapter by fitting under 2ction a which defines supporting organizations jepartment of the treasury - internal_revenue_service page of form 886-a form explanation of items schedule or exhibit no part name of taxpayer a b publicly supported organizations as defined in sec_509 and are excepted year ended year of exam from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted because congress believed the public_charities which they support would provide sufficient oversight and keep supporting organizations from the types of abuses to which private_foundations are prone quarrie charitable fund f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons none of these tests were met by the a organizational and operational_test a is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly supported organizations s a dissolutionment clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the a the possible beneficiaries are not limited to the m or to the organizations specified on schedule a therefore the organizational_test is not met see 603_f2d_1274 cir the court held the organizational_test was not satisfied where the trustee had the power to determine the charitable use was unnecessary or impracticable and to distribute the income to any charitable corporation he selected in addition the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under issue qumber above the a has served private interests by making expenditures_for dance lessons department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no part name of taxpayer a b of specific individuals and other expenditures that have not been shown to serve charitable interests in addition the funds of the a has inured to the benefit of c via the payment of dollar_figure check xxx anddollar_figure also the a has not provided evidence that the reported asset of dollar_figure therefore the a has not established that it operates exclusively for the benefit of the publicly_supported_organization s still exists for charitable purposes year ended year of exam check xxx during relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the majority of the a’s governance was not appointed or elected by the specified publicly_supported_organization furthermore there was no common supervision or control by the same persons over the a and the specified publicly supported charity accordingly the facts indicate that there was no substantial control or direction over the policies or activities of the a by the supported_organization in fact the majority of the members of the governing body board or trustees consisted of the c and d and their financial advisor r charity supported_organization attended any board meetings or participated in the investment decisions of the a a has not shown that the purported board member s from the primary thus the requirements to be one of the first two types of relationships ie supervised or controlled by and supervised and controlled in connection with relationships are not met the and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly supported department of the treasury - internal_revenue_service page of form 886-a schedule or exhibit ne part year ended year of exam form explanation of items name of taxpayer a b organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests the integral part test has not been met in this case while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1 a - i i must be satisfied in order to meet the integral part test either sec_1 i ii or iii sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to support the publicly supported organizations see roe foundation t c m pincite cuddeback foundation v commissioner tcmemo_2002_300 a does not meet this test because it does not perform any activities the publicly_supported_organization conduct themselves sec_1_509_a_-4 ha sec_3 basic requirements and they are payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement in the present situation the first requirement is not met there was -0- reported income in savings temporary cash investments therefore there was no requirement not including contributions from the c and d so technically there was -0- required distributions note the a did not report any interest_income earned despite the reported dollar_figure per the a’s declaration of trust to distribute any income to any named supported organizations however the a did make payments to k and m during it appears these payments were made for the dance instruction of specific individuals which serves a private and personal purpose rather than a charitable purpose in addition the a made distributions to organizations during that are not specifically named supported organizations in the a declaration of trust some of these organizations that received and20 but department of the treasury - internal_revenue_service page of form 886-a schedule or exhibit no part year ended form 886-a explanation of items name of taxpayer a b distributions do not appear to be organizations described in sec_509 nor sec_501 year of exam therefore requirement number of the attentiveness test is not met a has not provided any evidence to show that the supported_organization s were attentive or involved with the operations and investment decisions of the a and therefore it has not proven that it has met the second and third requirement of the attentiveness test sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organizations total support so as to insure such attentiveness as a rule_of thumb an organization that supplies less than percent of the publicly supported organization’s total support would in the usual case be insufficient to insure the publicly supported organization's attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total suppont if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support will be considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important and finally sec_1_509_a_-4 provides that all pertinent factors control test internal_revenue_code sec_509 and sec_1_509_a_-4 provides that a supporting_organization may not be controlled directly or indirectly by disqualified persons sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act into consideration in determining whether a disqualified_person controls an organization id as founders substantial contributors and officers of the a c and d are disqualified persons although three other individuals were listed as board members there is no evidence indicating that these other board members were involved in any way with the investment policies and activities of the a power over actions proposed by the board because they would have in addition if the board consists of four members c and d would have veto all facts and circumstances are taken of the votes onclusion department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer a b therefore a should be reclassified as an organization that is a private_foundation year ended year of exam defined in sec_509 a cannot be classified as a supporting_organization because it has not established that it has met the requirements set forth in sec_1_509_a_-4 through j of private_foundation should be filed for tax years ending december the month following the close of the foundation’s accounting_period this determination is effective beginning date form_990 pf return subsequent returns are due no later than the day of - and december send your returns to the following mailing address note ‘1 pf is required for each tax_year until private_foundation_status is terminated under un department of the treasury - internal_revenue_service page of form 886-a
